DETAILED ACTION
Allowable Subject Matter
Claims 1-3 and 6-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, and similarly regarding claims 7 and 8, the prior art of record, alone or in combination, fails to teach at least “wherein the control unit (1) performs control such that the rotation display is performed in a case where the first determination unit determines that only (a) the celestial body and (b) either Polaris or Polaris Australis are included in the display area. (2) does not perform the control such that the rotation display is performed in a case where the first determination unit determines that only the celestial body is included in the display area but neither Polaris nor Polaris Australis is included in the display area, and (3) does not perform the control such that the rotation display is performed in a case where the first determination unit determines that the object other than the celestial body, Polaris, and Polaris Australis is included in the display area.”
The closest prior art of record, Seo (US 20170034403), teaches at best in ¶193-194 the processor 140 may generate a synthesis parameter for rotating the still images at a predetermined angle; According to the synthesis parameter, the second still image is rotated the angle (.theta.) with respect to the first still image, and the third still image is rotated the angle (.theta.) with respect to the second still image. Then, in the rotated still images, pixels having the same coordinates may be overlaid and one image may be generated. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648.  The examiner can normally be reached on Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN KY/Primary Examiner, Art Unit 2669